Title: To George Washington from Brigadier General William Maxwell, 28 September 1778
From: Maxwell, William
To: Washington, George


          
            Sir
            Elizth Town [N.J.] 28th Septr 1778
          
          There is nothing new since I wrote to your Excellency yesterday save that near 50 Shallops and such small vessels went up the Bay yesterday 
            
            
            
            towards Hackensack, one Row Galley among them they seem’d to have no more hands on board than sufficient to work them, it is supposed they are gone for Hay and Forrage &Ca. I had an Officer at General Winses Camp yesterday and could not find that the Enemy made any excursion on the North or west side of Hackensack save where they had a Redoubt to cover their Bridge. I have heard that they are making two Redoubts or Forts on the East side of Hackensack. I Purpose to send up Coll Brearley to day by whome I hope to get some certain intiligence I understand that General Winds has about one thousand Militia besides the Continental Troops & Horse there, it is supposed he has enough to keep them from proceeding through the Country and had we three times the Number there we could not go over that River and that they have possesed themselves of every thing worthey notice from these Considerations General Heard, My self & the Field Officers have thought it best to cover this part of the Country at present unless the Enemy should make farther advances into the Country the other Road.
          Generlal Vaughen thratens us, he would not let any person pass to New york this two days past I intend to try him to day again. I find he has Two floating Batterys & Eight Row Galleys they say to cover the landing of their Troops on this side I am your Excellency Most Obedt Humble Servant.
          
            Wm Maxwell
          
        